Beck, J.
During the term at which the verdict in this case was rendered, a motion for a new trial was made, and was set down for hearing in vacation. No further order was passed. Subsequently to the next ensuing term, in vacation, the motion for a new trial was heard and overruled. The movant excepted to this judgment. There is no complaint that he was not notified of the date of hearing, or that any objection was raised to the hearing of the motion on that day. Certainly there is no exception to any ruling upon any objections of this character. The only exception in the record is one to the overruling of the motion for a new trial. That motion contains only the general grounds; and there being no brief of evidence, this court can not decide whether these grounds are meritorious or not, and consequently the judgment of the court below must be

Affirmed.


All the Justices concur.